 



Exhibit 10.1
TRANSITION AGREEMENT
     This agreement is being entered into between Myrtle Potter (“Potter”) and
Genentech, Inc., One DNA Way, South San Francisco, CA 94080 (“Genentech”) and
becomes effective seven days after the signing of this agreement by Potter (the
“Effective Date”).
     Potter has served Genentech for over five years, most recently as
President, Commercial Operations. Potter has been very instrumental in building
the commercial organization and the company. Potter and Genentech have decided
it is in their mutual interest to enter into this Transition Agreement.
     1.          Change in Status. Upon the Effective Date, Potter’s employment
with and position as President of Commercial Operations with Genentech will
automatically terminate, and commencing upon the Effective Date, Potter will
become a consultant to Genentech in accordance with the terms and conditions
contained herein. Upon the Effective Date, Potter shall resign from the
Genentech Foundation and she shall no longer serve as Genentech’s representative
with respect to any other organization that she is currently serves as a
representative from Genentech. Potter’s status as a consultant to Genentech will
continue until September 30, 2006 unless her consultant status terminates prior
to that date in accordance with the terms herein. During the term of her
consultant status, Potter agrees to provide up to 20 hours per month in
consulting services on matters or projects identified to her in writing by an
officer of Genentech. Such matters or projects shall be consistent with the
level of input provided by a senior executive of Genentech and consistent with
Potter’s skills and professional background.
     Potter’s consultant status shall automatically terminate and all ongoing
consulting status payments and stock option vesting shall cease at any point at
which (1) she initiates any employment or relationship with any other
organization or group of affiliated or related organizations for which she
receives cash and/or equity compensation of $500,000 or more on an annualized
basis or (2) she provides employment or consulting services to a Competitive
Business (a “Competitive Business” shall mean any biotechnology, pharmaceutical,
or generics company that is engaged in, or proposes to engage in, research,
development or commercialization of products in the fields of thrombolytics or
cystic fibrosis, or which has programs or products in the fields of cancer,
immunology or tissue growth and repair, where the program or product involves or
acts in the same pathway as any program or product that, as of the Effective
Date, is in research or development or is being commercialized by Genentech.
Potter shall have the opportunity to request in writing that Art Levinson (or
his successor as CEO) advise her as to whether any proposed employment or
consulting arrangements would cause Genentech to trigger the provisions of this
paragraph. Potter shall promptly advise Art

 



--------------------------------------------------------------------------------



 



Levinson (or his successor as CEO) upon the occurrence of any of the conditions
which give rise to the termination of her consultant status as set forth above.
     Nothing in this Section 1 shall restrict Potter from making an investment
in any Competitive Business if such investment does not represent more than 5%
of market value of the outstanding capital stock or debt (as applicable) of such
Competitive Business, provided that Potter does not have any right or ability or
does not exercise any control or influence over the policies, business or
operations of such Competitive Business other than by means of voting as a
shareholder. Further, this Section 1 shall not preclude Potter from (i) being an
employee of, or consultant to, any business unit of a Competitive Business if
(A) such business unit does not qualify as a Competitive Business in its own
right and (B) Potter does not have any direct or indirect involvement in,
oversight or management of, or responsibility for, any operations of such
Competitive Business that cause it to qualify as a Competitive Business, or
(ii) regardless of compensation, being a non-employee member of the board of
directors or a non-employee member of an advisory council or engaging in self
employment with respect to a business that Potter is the sole proprietor of and
is not a Competitive Business.
     Potter may terminate her consultancy at any time, by written notice to Art
Levinson (or his successor as CEO) with a copy to Genentech’s Corporate
Secretary on account of a Substantial Breach of this agreement provided that
prior written notice of such Substantial Breach is provided to Art Levinson (or
his successor as CEO) with a copy to Genentech’s Corporate Secretary and that
such Substantial Breach is not cured within 30 days of receipt of such notice.
In such event Potter shall be entitled to (i) receive from Genentech an amount
equal to $1,216,000, reduced by the aggregate amount of monthly payments of
$101,333 already made, less appropriate deductions for federal and state
withholding, (ii) have all then outstanding unvested options which would vest by
September 15, 2006 become vested subject to their being exercised within three
months of such vesting at which time any such unexercised options will expire or
the right to receive the equivalent value of such options in cash and (iii) have
all other obligations hereunder remain in effect for the remaining term of this
agreement as though the consultancy had not ended. “Substantial Breach” shall
mean (x) a willful and deliberate failure by Genentech to provide to Potter the
payments or benefits set forth in Section 5 that are due and owing and not in
dispute or (y) a willful and deliberate breach by Genentech of the
non-disparagement provisions in Section 6 of this agreement.
     Notwithstanding anything to the contrary in this agreement, if Potter
initiates any employment or relationship with any other organization or group of
affiliated or related organizations after March 31, 2006 for which she receives
cash and/or equity compensation of $500,000 or more on an annualized basis, then
(i) Genentech will pay to Potter within ten days of notice from Potter of such
employment or relationship an amount equal to $1,216,000, reduced by the
aggregate number of monthly payments of $101,333 already made, less appropriate
deductions for federal and state withholding, and

2



--------------------------------------------------------------------------------



 



(ii) all then outstanding unvested stock options will be immediately cancelled
and forfeited.
     2.          Release Of Claims By Potter. In exchange for the promises
contained in this agreement and to the extent permitted by law, Potter hereby
waives, releases and forever discharges, and agrees that she will not in any
manner institute, prosecute or pursue, any and all complaints, claims, charges,
or causes of action, whether in law or in equity, which she asserts or could
assert, at common law or under any statute, rule, regulation, order or law,
whether federal, state, or local, or on any grounds whatsoever, including but
not limited to, any claims under Title VII of the 1964 Civil Rights Act, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, Government Code §12900 et seq., the California Labor Code, the Americans
with Disabilities Act, the California Family Leave Act, and the Employment
Retirement Income Security Act of 1974 against Genentech and any of its or their
current or former, owners, shareholders, agents, employee benefit plans,
representatives, servants, employees, attorneys, successors, predecessors, and
assigns (collectively referred to as “Released Parties”) with respect to any
event, matter, claim, damage or injury arising out of Potter’s employment
relationship with Genentech, and the termination of such employment
relationship, and with respect to any other claim, matter, or event arising
prior to execution of this agreement by Potter.
     Notwithstanding the foregoing provisions of this Section 2, it is
understood and agreed that Potter is not hereby releasing or waiving any right
or claim (i) for indemnification under and subject to the provisions of any
agreement with or policy of Genentech or its affiliates relating to
indemnification of directors and officers or under any provision of Genentech’s
articles or by-laws relating to indemnification of directors and officers;
(ii) under any applicable policy of directors’ and officers’ liability
insurance; (iii) to obtain payments and benefits and exercise any rights under
this agreement; (iv) to obtain any post-employment payments and benefits and
exercise any rights provided for under any stock plan or employee benefit plan
(as defined in ERISA), including but not limited to any 401(k) plan or SERP,
available to Potter as a result of her employment with, or termination of
employment from, Genentech; (v) that arises against Genentech as a consequence
of actions or events occurring after the date this release becomes effective; or
(vi) to obtain contribution as permitted by law in the event of entry of
judgment against Potter and Genentech as a result of any act or failure to act
for which Potter and Genentech are jointly liable.
     3.          Release of Claims by Genentech. In exchange for the promises
contained in this agreement and to the extent permitted by law, Genentech, on
behalf of itself and the Released Parties, hereby waives, releases, and forever
discharges, and agrees that in any manner will not institute, prosecute or
pursue, any and all complaints, claims, charges or causes of action, whether in
law or in equity, which it asserts or could assert, at common law or under any
statute, rule, regulation, order or law, whether federal, state or local, or on
any grounds whatsoever, against Potter with respect to any event, matter,

3



--------------------------------------------------------------------------------



 



claim damage or injury arising out of Potter’s employment relationship with
Genentech, and the termination of such employment relationship, and with respect
to any other claim, matter or event arising prior to execution of this agreement
by Potter.
     4.          Civil Code § 1542 Waiver. As a further consideration and
inducement for this agreement, the parties hereby waive any and all rights under
Section 1542 of the California Civil Code or any similar state, local, or
federal law, statute, rule, order or regulation each may have with respect to
the other.
      Section 1542 provides:
     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN her FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED her SETTLEMENT WITH THE
DEBTOR.
     The parties expressly agree that this agreement shall extend and apply to
all unknown, unsuspected and unanticipated injuries and damages as well as those
that are now disclosed.
     5.          Payments and Benefits. In consideration of the promises made
herein, Genentech will pay Potter the lump sum of $1,216,000 within five days of
the Effective Date less any appropriate deductions for federal and state
withholding taxes. During the term of her consultancy, Genentech will pay Potter
within ten days of the beginning of each month the amount of $101,333 subject to
any appropriate deductions for federal and state withholding taxes. In addition,
for any consulting services provided at Genentech’s request where the amount of
consulting time in a month exceeds, with Genentech’s prior agreement, 20 hours
for that month, Genentech will pay Potter the sum of $500 per hour of consulting
time spent prorated for portions of hours spent. All expenses which are incurred
in the course of consulting for Genentech will be submitted at cost for
reimbursement by Genentech. These expenses will be reimbursed in a manner
consistent with Genentech’s policy for expense reimbursements. Potter will
provide Art Levinson (or his successor as CEO) with a copy to Genentech’s
Corporate Secretary with written notice of where payments to be made to her are
to be directed and of any subsequent changes thereto.
     Potter’s currently outstanding stock options granted to her under
Genentech’s 1999 Stock Plan during the course of her employment will continue to
vest and be exercisable during her term as a consultant in the same manner as
they were during her employment. The stock options will cease to vest when her
consultancy ends either at its term as set forth in Section 1 above or upon its
earlier termination as set forth in Section 1 above and at such time she shall
have three months to exercise the then vested options in accordance with their
terms at which time any unexercised options will expire.

4



--------------------------------------------------------------------------------



 



     Genentech will make COBRA medical and dental insurance coverage available
to Potter for her and her current dependents and will reimburse her on a monthly
basis for the costs of the premiums she incurs to maintain such insurance
coverage. Such coverage will extend through July 31, 2007 unless prior to that
date she is provided medical or dental insurance coverage in connection with
another employment or consulting arrangement with another company or
organization in which case medical coverage will cease at the time such other
medical coverage is provided and dental coverage will cease at such time as
other dental coverage is provided.
     In addition, Genentech will pay or provide Potter (i) all vested and/or
accrued payments and benefits pursuant to Genentech’s employee benefit plans (as
defined under ERISA), including but not limited to any 401(k) plan or SERP, as
provided under the terms of such plans (except as may otherwise be provided in
this agreement), (ii) indemnification as provided under any agreement with or
policy of Genentech or its affiliates relating to indemnification of directors
or officers, and (iii) coverage under any policy of directors’ and officers’
liability for a period of six (6) years commencing on the Effective Date to the
same extent as current or former officers, employees or directors, as
applicable, are covered by insurance pursuant to the applicable insurance policy
or policies as they may exist from time to time.
     6.          Additional Support. During the term of her consulting
relationship, Genentech will provide reasonable information technology support
to Potter in the same manner such support is provided to Genentech’s Executive
Committee under its Platinum support program although Potter will not have
access to Genentech’s internal website or email or other proprietary systems.
Genentech will provide security services for Potter’s residence under the
direction of Genentech’s Director of Security under its security principles
operational as of the Effective Date (e.g., if an identifiable security risk
escalates, more intense security services may be provided as appropriate).
     It is the intent of the parties that none of the payments or benefits
provided hereunder shall be subject to any tax or other penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (“409A
Penalties”). Accordingly, to the extent that Potter and her counsel conclude at
any time prior to September 15, 2006 that 409A Penalties are reasonably likely
to apply to any such payment or benefit, then the parties will cooperate
diligently and in good faith to take action to prevent 409A Penalties from
applying or to provide a payment or benefit to Potter of equivalent value that
would not be subject to 409A Penalties; provided, however, that any such action,
amendment or change to the terms of this agreement, as a result of this
Section 4, shall not materially increase the cost to (including any financial
statement expense required to be recognized by) or liability of Genentech
hereunder, or (ii) override the provisions set forth in Section 1 of this
agreement which effect a termination of the consulting period as a result of
certain actions taken by Potter during such period (and a related termination of
any obligation to provide further benefits hereunder).

5



--------------------------------------------------------------------------------



 



     Potter shall be responsible for all tax obligations she may incur,
including interest and penalties, that apply to any payment made or benefit
conferred hereunder, and any sums owed to her hereunder shall be reduced to
satisfy all withholding or similar obligations that apply thereto. Nothing in
this agreement shall require Genentech to be responsible for or gross Potter up
for any tax obligation she may incur by virtue of this agreement.
     7.          Public Announcements. The parties agree that the announcements
(internal and external) of the change in leadership of the Commercial
Organization, attached hereto as Exhibit A and Exhibit A-1, shall be distributed
on or after the Effective Date. Potter agrees that she will not make any
derogatory remarks about Genentech or any of the Released Parties at any time.
Potter agrees that if she determines to direct any future inquiries from
prospective employers to Genentech, she will direct them to members of
Genentech’s Executive Committee or current officers of Genentech who were
Potter’s direct reports during the period Potter was President of Commercial
Operations. Genentech agrees that the personnel to whom such inquiries are
directed as well as members of its Board of Directors will not make any
derogatory comments about Potter at any time. Potter and Genentech further agree
that in any public communications about the subject matter of this agreement
neither will say anything that is inconsistent with Exhibit A.
     8.          Confidentiality Of Agreement. The parties acknowledge that this
agreement will be filed with the Securities and Exchange Commission in
accordance with the rules and regulations of that agency and as such will become
a public document.
     9.          Time to Consider and Revoke. Potter understands that she has
twenty one (21) days from the date she receives this agreement to consider its
terms and, that after she signs this agreement, she has seven (7) days to revoke
it. Potter understands that this agreement shall not become effective until this
seven (7) day period has expired.
     10.          No Admission Of Liability. By entering into this agreement,
neither party admits any liability whatsoever to the other or to any other
person arising out of any claims heretofore or hereafter asserted by Potter and
Genentech, and each party and all Released Parties, expressly deny any and all
such liability.
     11.          Joint Participation In Preparation Of Agreement. The parties
hereto participated jointly in the negotiation and preparation of this
agreement, and each party has had the opportunity to obtain the advice of legal
counsel and to review, comment upon, and redraft this agreement. Accordingly, it
is agreed that no rule of construction shall apply against any party or in favor
of any party. This agreement shall be construed as if the parties jointly
prepared this agreement, and any uncertainty or ambiguity shall not be
interpreted against any one party and in favor of the other.

6



--------------------------------------------------------------------------------



 



     12.          Attorneys’ Fees And Costs. As further mutual consideration of
the promises set forth herein, Genentech agrees to reimburse Potter, upon
presentation of an invoice therefor, for all attorneys’ fees and related costs
incurred by Potter in connection with the negotiation and preparation of this
agreement, or any subsequent or related agreements, up to a maximum of $50,000.
Except as provided in the foregoing sentence, the parties agree that they will
not seek from the other reimbursement for attorneys’ fees and/or costs incurred
in this action or relating to any matters addressed in this agreement.
     13.          Section Headings. Section headings in this agreement are
included for convenience of reference only and shall not be considered a part of
this agreement for any other purpose.
     14.          Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original for all purposes, but all of which
taken together shall constitute one and the same instrument.
     15.          Scope Of Agreement. Potter hereby affirms and acknowledges
that she has read the foregoing agreement, that she has had sufficient time and
opportunity to review or discuss it with the counsel of her choice, and that she
fully understands and appreciates the meaning of each of its terms, and that it
is a voluntary, full and final compromise, release and settlement of all claims,
known or unknown, with respect to the claims identified and referred to herein.
The parties to this agreement represent that this agreement may be used as
evidence in any subsequent proceeding in which any of the parties alleges a
breach of this agreement or seeks to enforce its terms, provisions or
obligations.
     16.          Entire Agreement. This agreement constitutes the complete
understanding between Potter and Genentech and supersedes any and all prior
agreements, promises, representations, or inducements, no matter its or their
form, concerning its subject matter.
//
//
//

7



--------------------------------------------------------------------------------



 



//
No promises or agreements made subsequent to the execution of this agreement by
these parties shall be binding unless reduced to writing and signed by
authorized representatives of these parties.

                Dated: August 3, 2005  /s/ Myrtle Potter       Myrtle Potter   
       

          Dated: August 3, 2005  Genentech, Inc.
      By:   /s/ Arthur Levinson         Arthur Levinson, CEO and Chairman       
     

8



--------------------------------------------------------------------------------



 



Exhibit A
ALL EMPLOYEE ANNOUNCEMENT
I would like to provide an update on the Commercial organization. As many of you
know, Myrtle has been out of the office for the last several months, attending
to her health.
Myrtle and I have discussed that given Genentech’s rapid growth, the Commercial
organization needs full-time leadership. To that end, Myrtle is transitioning
from her current role and will continue with the company as a consultant.
Effective immediately, Ian Clark is being appointed SVP, Commercial Operations.
Ian, who has been the head of the Commercial organization for the past few
months, will report to me and join the Executive Committee. I have every
confidence that he will continue to provide excellent leadership, both as head
of Commercial and as an EC member.
Myrtle has been very instrumental in building the Commercial organization and
the company. Under her leadership the Commercial organization successfully
launched 6 new products including Avastin, Raptiva, Xolair, Nutropin AQ Pen, ,
Cathflo Activase, and TNKase. In addition, Genentech’s product revenue stream
has grown more than three-fold, resulting in record sales and earnings growth.
Myrtle has provided invaluable insight and guidance to me personally, as well as
to the entire Executive Committee, during the last five years. I would like to
take this opportunity to thank Myrtle for her dedication, inspiration and her
many contributions. Please join me in thanking Myrtle. We look forward to her
continued contributions as a consultant.
Art





--------------------------------------------------------------------------------



 



Exhibit A-1
GENENTECH ANNOUNCES ORGANIZATIONAL CHANGES
SOUTH SAN FRANCISCO, Calif. — August 16, 2005 - Genentech, Inc. (NYSE: DNA)
today announced that Myrtle Potter, President of Commercial Operations is
transitioning from her current role and will continue with the company as a
consultant. Effective immediately, Ian Clark, Senior Vice President and General
Manager of BioOncology is being appointed SVP, Commercial Operations reporting
to CEO Art Levinson. Clark will be the head of the Commercial organization and
will join Genentech’s Executive Committee.
“Myrtle has been very instrumental in building the Commercial organization and
the company, said CEO Arthur Levinson. She has provided valuable insight and
guidance to me personally as well as the entire Executive Committee during the
last five years. We look forward to her continued involvement in a consulting
role”.
Potter joined Genentech in 2000 as executive vice president and chief operating
officer and has overseen the successful launch of six new products including,
Avastin, Raptiva, Xolair, Nutropin AQ Pen, Cathflo Activase, and TNKase. In
addition, Genentech’s product revenue stream has grown more than three-fold
under her leadership, resulting in record sales and earnings growth. In March
2004 she was promoted to President of Commercial Operations.
Clark joined Genentech in January 2003. Prior to joining Genentech, he served as
president Novartis Canada. Before assuming his post in Canada, Clark served as
chief operating officer for Novartis United Kingdom. Prior to joining Novartis
in 1999, Clark worked in positions of increasing strategic importance in sales,
marketing and business development at Ivax Pharma and Sanofi-Synthelabo in the
United Kingdom. Clark started his career at Pharmacia, holding positions in both
sales and marketing.
“Ian has provided excellent management of the BioOncology franchise over the
past two years and interim leadership of the entire Commercial organization
during the past six months”, said Levinson. “ I am confident that he will
continue to contribute to the success of our commercial organization and the
company overall”.
About Genentech
Genentech is a leading biotechnology company that discovers, develops,
manufactures and commercializes biotherapeutics for significant unmet medical
needs. A considerable number of the currently approved biotechnology products
originated from or are based on Genentech science. Genentech manufactures and
commercializes multiple biotechnology products directly in the United States and
licenses several additional products to other companies. The company has
headquarters in South San Francisco, California and is traded on the New York
Stock Exchange under the symbol DNA. For additional information about the
company, please visit http://www.gene.com.

 